Title: From George Washington to Robert Morris, 30 December 1776
From: Washington, George
To: Morris, Robert

 

Dear Sir
Head Quarters Trenton 30th Decemr 1776.

We have the greatest Occasion at present for hard Money, to pay a certain set of People who are of particular use to us. If you could possibly collect a Sum, if it were but One hundred or one hundred and fifty Pounds it would be of great Service. Silver would be most convenient.
I am taking every Measure to improve our late lucky Blow, and hope to be successful; the greatest impediment to our Motion is, the want of provisions, if it lays in your way to give the Commissary any advice or Assistance in that Way I am sure you will do it. Some of the Troops are yet on the other Side of the River, only waiting for provisions. Jersey has been swept so clean that there is no dependance upon any thing there. I am Dear Sir Your most obt Servt

Go: Washington

